                                UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF SOUTH CAROLINA
                                      FLORENCE DIVISION

Maureen Dodson,               )                    Civil Action No.: 4:17-cv-01846-RBH
                              )
      Plaintiff,              )
                              )
v.                            )                    ORDER
                              )
Conway Hospital, Inc., d/b/a  )
Conway Medical Center,        )
                              )
      Defendant.              )
_____________________________ )

       This employment case was originally filed in the Court of Common Pleas for Horry County,

South Carolina. Plaintiff Maureen Dodson ("Dodson") has alleged claims for violation of the Age

Discrimination in Employment Act (ADEA), 29 U.S.C. § 621, et seq., and violation of the South

Carolina Human Affairs Law ("SCHAL"). Defendant Conway Hospital, Inc. ("Conway Hospital")

removed the case to this Court on the basis of federal question jurisdiction, 28 U.S.C. § 1441, on

July 13, 2017.

       Pending before the Court is Conway Hospital's [ECF No. 22] motion for summary judgment.

This matter is before the Court with the Report and Recommendation ("R&R") [ECF No. 54] of

Magistrate Judge Thomas E. Rogers, III filed on January 29, 2019.1 The Magistrate Judge

recommended that Conway Hospital's motion for summary judgment be granted and this case

dismissed in its entirety. Dodson filed objections to the Report and Recommendation on February

12, 2019. Conway Hospital filed a Reply on February 25, 2019.




   1
           This matter was referred to the Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(A) and (B),
   and Local Civil Rule 73.02(B)(2)(g).
                                        Factual Background

       The factual background was accurately set forth in the Magistrate Judge's R&R and neither

party has objected to the R&R's statement of the facts. Accordingly, the Court adopts and

incorporates the R&R's statement of facts without objection.

       To briefly summarize, Dodson began her employment with Conway Hospital as an

occupational therapist/certified hand therapist in 2009 at the age of 55. On May 7, 2016, Dodson

filed a Charge of Discrimination with the South Carolina Human Affairs Commission ("SHAC")

and the Equal Employment Opportunity Commission ("EEOC"). Dodson's first charge of

discrimination alleged age discrimination based on the discontinuation of her benefits and the denial

of a promotion from part-time to full-time on March 21, 2016. SHAC issued a Dismissal and Right

to Sue Notice on July 23, 2016, and the EEOC issued its Dismissal and Right to Sue Notice on

August 24, 2016. Upon receipt of the right to sue letter from the EEOC, Dodson had ninety days

within which to file a civil action raising federal discrimination claims. Dodson did not initiate a

civil action within ninety days of receipt of her Right to Sue Notice.

       On January 13, 2017, Dodson filed a second Charge of Discrimination with SHAC and the

EEOC alleging age discrimination and retaliation based on her loss of hours. Dodson stated in her

charge that "[a]bout four or five months ago the need for Hand Therapy care began to decrease.

Rather than lay off Aaron Hardee, 29, who was most recently hired and restoring me to additional

hours, my patients have been assigned to Mr. Hardee resulting in a significant loss of hours to me."

[Second Charge of Discrimination, ECF NO. 55-5]. Dodson received a Right to Sue Notice dated

April 4, 2017.

       Dodson filed the present action on May 23, 2017.


                                                   2
                                          Standard of Review

        The Magistrate Judge makes only a recommendation to the Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court is charged with making a de novo

determination of those portions of the R & R to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge, or

recommit the matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

        The right to de novo review may be waived by the failure to file timely objections. Orpiano

v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). The Court need not conduct a de novo review when a

party makes only “general and conclusory objections that do not direct the [C]ourt to a specific error

in the [M]agistrate’s proposed findings and recommendations.” Id. Moreover, in the absence of

objections to the R & R, the Court is not required to give any explanation for adopting the

recommendation. Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). However, in the absence of

objections, the Court must “‘satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.’” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d

310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

                                    Summary Judgment Standard

        “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a) (2010). “A party asserting that a fact cannot be or is genuinely disputed must support

the assertion by: (A) citing to particular parts of materials in the record . . .; or (B) showing that the


                                                     3
materials cited do not establish the absence or presence of a genuine dispute, or that an adverse party

cannot produce admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1).

When no genuine issue of any material fact exists, summary judgment is appropriate. See Shealy v.

Winston, 929 F.2d 1009, 1011 (4th Cir. 1991). The facts and inferences to be drawn from the

evidence must be viewed in the light most favorable to the non-moving party. Id. However, "the

mere existence of some alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment; the requirement is that there be no genuine issue

of material fact." Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

       "Once the moving party has met [its] burden, the nonmoving party must come forward with

some evidence beyond the mere allegations contained in the pleadings to show that there is a

genuine issue for trial." Baber v. Hospital Corp. of Am., 977 F.2d 872, 874-75 (4th Cir. 1992). The

nonmoving party may not rely on beliefs, conjecture, unsupported speculation, or conclusory

allegations to defeat a motion for summary judgment. See Baber, 977 F.2d at 875. Rather, the

nonmoving party is required to submit evidence of specific facts by way of affidavits, depositions,

interrogatories, or admissions to demonstrate the existence of a genuine and material factual issue

for trial. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

                                             Discussion

I.     Timeliness of Action

       Dodson filed two charges of discrimination with SHAC and the EEOC. The first Charge of

Discrimination dated May 7, 2016, alleged age discrimination based on the discontinuation of

Dodson's benefits and the denial of a promotion from part-time to full-time in March of 2016. The




                                                   4
second Charge of Discrimination dated January 13, 2017, alleged age discrimination and retaliation

based on Dodson's loss of hours in January 2017.

       The Magistrate Judge found that Dodson's claims in her first Charge of Discrimination (i.e.,

age discrimination based on the discontinuation of her benefits and the denial of a promotion from

part-time to full-time) were not properly before the Court because Dodson did not file a civil action

within ninety days of receipt of her first Right to Sue letter. The Magistrate Judge did, however,

note that even though Dodson's claims in the first Charge of Discrimination were time-barred, those

discriminatory allegations set forth in the first Charge of Discrimination could be used as

background evidence for Dodson's timely claim (i.e. her second Charge of Discrimination based on

loss of hours). See Evans v. Techs. Applications & Serv. Co., 80 F.3d 954, 962 (4th Cir. 1996).

       Before filing suit under the ADEA, a plaintiff must exhaust her administrative remedies by

first filing a charge of age discrimination with the EEOC. Panyanouvong v. Vienna Wolftrap Hotel,

525 F. Supp. 2d 793, 796 (E.D. Va. 2007). After filing an EEOC charge, the prospective plaintiff

must wait at least sixty (60) days before filing a lawsuit under the ADEA. 29 U.S.C. § 626(d).

However, the prospective plaintiff has no more than ninety (90) days after receipt of the EEOC's

Notice of Right to Sue to file suit. 29 U.S.C. § 626(e).

       In this case, Dodson's first Right to Sue letter was dated August 24, 2016. [Dodson dep.,

ECF No. 32-1 at 43]. This lawsuit was not filed until May 23, 2017, well over 90 days after

Plaintiff received her first Right to Sue letter. Accordingly, Dodson's claims for age discrimination

set forth in her first Charge of Discrimination (discontinuation of benefits and failure to promote)

are time-barred. The only alleged adverse employment action timely and properly before the Court

is Dodson's loss of hours in January 2017.


                                                   5
       Although Dodson does not specifically address the failure to file suit within 90 days of

receipt of her first Right to Sue letter, she argues her failure to timely file should be excused because

her first Charge of Discrimination is a "linked or related claim" to her second Charge of

Discrimination. Dodson relies on Nealon v. Stone, 958 F.2d 584 (4th Cir. 1992), for the principle

"that the scope of a Title VII lawsuit may extend to any kind of discrimination like or related to the

allegations contained in the charge and growing out of such allegations during the pendency of the

case before the Commission." 958 F.2d at 590. However, Dodson miscontrues Nealon. The "linked

or related claim" in Nealon did not operate to extend or excuse the requirement that a civil action be

filed within 90 days of receipt of the Right to Sue letter. Rather, the "linked or related claim" in

Nealon operated to allow the federal court to hear claims that the employee did not first raise before

the EEOC. See Nealon, 958 F.2d at 590.

       Dodson also argues that her failure to file suit within 90 days of receipt of her first Right to

Sue letter should be excused because the continuing violation theory applies. Citing National R.R.

Passenger Corp. v. Morgan, 536 U.S. 101 (2002), Dodson argues that the January 2017 "loss of

hours" is sufficiently similar to the allegations in her first Charge of Discrimination and the Court

should consider all of the acts alleged by Dodson when evaluating Dodson's claim and determining

Conway Hospital's liability. Contrary to Dodson's arguments, Morgan does not extend the time that

a plaintiff must initiate a civil action following receipt of a Right to Sue letter. In Morgan, the U.S.

Supreme Court held that an employee could recover on a hostile work environment theory for acts

occurring more than 300 days before an EEOC charge was filed, as long as the acts were part of the

same unlawful employment practice and at least one hostile act occurred within the 300 day period.

Morgan, 536 U.S. at 122. Morgan does not apply to this case as Dodson did not allege a hostile


                                                   6
work environment claim. Further, Morgan does not excuse Dodson's failure to initiate a civil action

within 90 days of the receipt of her first Right to Sue letter.

          Dodson's claims for age discrimination set forth in her first Charge of Discrimination

(discontinuation of benefits and failure to promote) are time-barred.2 The only claims properly

before the Court are Dodson's age discrimination and retaliation claims based on her January 2017

loss of hours, which are set forth in her second Charge of Discrimination.

II.       Age Discrimination

          Dodson claims that she was discriminated against on the basis of her age when her hours

were reduced after her patients were reassigned to Aaron Hardee, age 29. This loss of hours

occurred in or around January 2017. The Magistrate Judge recommended granting summary

judgment on this claim after concluding that Dodson failed to present direct evidence of age

discrimination and failed to present sufficient evidence to create an issue of fact as to whether

Conway Hospital's reason for reducing her hours was a pretext for discrimination based on age.

          The ADEA makes it “unlawful for an employer ... to fail or refuse to hire or to discharge any

individual or otherwise discriminate against any individual with respect to his compensation, terms,

conditions, or privileges of employment, because of such individual's age.” 29 U.S.C. § 623(a)(1);

Hill v. Lockheed Martin Logistics Mgmt., Inc., 354 F.3d 277, 283 (4th Cir.2004) (en banc). A

plaintiff bringing a disparate-treatment suit pursuant to the ADEA must prove that age was not

merely a motivating factor of the challenged adverse employment action but was in fact its “but-for”



      2
               As the Magistrate Judge recognized in the R&R, the discriminatory allegations contained
      in Dodson's first Charge of Discrimination (discontinuation of benefits and failure to promote) can still be
      used as background evidence for Dodson's valid claims. See Evans v. Techs. Applications & Serv. Co., 80
      F.3d 954, 962 (4th Cir. 1996).

                                                              7
cause. Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 180 (2009). To do so, the plaintiff may either

present direct or circumstantial evidence of the employer's discriminatory animus or proceed under

the familiar burden-shifting framework established in McDonnell Douglas Corp. v. Green, 411 U.S.

792, 807 (1973); Gross, 557 U.S. at 175 n. 2; Hill, 354 F.3d at 284.

       Regardless of the method chosen, it remains the plaintiff's ultimate burden to prove by a

preponderance of the evidence that his or her age was the but-for cause of the adverse employment

action. See Gross, 129 S.Ct. at 2351.

       Dodson asserts that she has presented sufficient direct evidence of age-based discriminatory

animus. Specifically, Dodson alleges that her supervisor, Dennis Finley, made derogatory remarks

about her age by asking her when she planned to retire. Finley also allegedly stated that he had to

hire someone else for the full-time position because Dodson might have "age-related issues in the

future." The Magistrate Judge found these statements did not constitute direct evidence of age

discrimination because the comments were too remote in time and were not contemporaneous to

Dodson's January 2017 loss of hours. Finley's two questions regarding when Dodson might retire

occurred several years prior to Dodson's January 2017 loss of hours. See [Dodson depo. pgs. 39-

41;43-44, ECF No. 32-1 at 11-12]. Finley's other statement - that he hired another individual for the

full-time position because Dodson might have age-related issues in the future - was allegedly made

in February 2016, eleven months prior to Dodson's loss of hours in 2017. See [Dodson depo. pgs.

126-27, 133-34, ECF No. 32-1 at 33-35].

        Although “isolated statements can constitute direct evidence of discrimination, the

statements must be contemporaneous to the adverse employment action.” McCray v. Pee Dee Reg’l

Transp. Auth., 263 F. App’x 301, 306 (4th Cir. 2008) (citing Birkbeck v. Marvel Lighting Corp., 30


                                                  8
F.3d 507, 511-12 (4th Cir. 1994)); See also Bienkowski v. Jordan Properties, Inc., No. CA

4:11-2452-RBH-KDW, 2013 WL 806330, at *7 (D.S.C. Feb. 14, 2013), report and recommendation

adopted sub nom. Beinkowski v. Jordan Properties, Inc., No. 4:11-CV-02452-RBH, 2013 WL

810298 (D.S.C. Mar. 5, 2013) (holding that comments made three months prior to termination too

remote to be considered direct evidence); Brown v. Nguyen, No. CIV.A.708-817-HFFWMC, 2010

WL 836819, at *15 (D.S.C. Mar. 5, 2010) (holding comments made four months prior and unrelated

to adverse employment action too remote to be direct evidence); Sweet v. Bank of Am., N.A., No.

1:09CV148, 2010 WL 11541904, at *3 (M.D.N.C. Mar. 18, 2010), report and recommendation

adopted, No. 1:09 CV 148, 2010 WL 11541808 (M.D.N.C. June 3, 2010) (finding comments made

one year prior to adverse employment action too remote to constitute direct evidence).

       In her objections, Dodson claims that Finley's statements constitute direct evidence of

discrimination because the statements had a close temporal proximity to her reduction in hours,

denial of benefits, and denial of a full-time position. However, as explained above, the only adverse

employment action properly before the Court is Dodson's loss of hours in January 2017. Finley's

statements are too remote to constitute direct evidence of discriminatory animus with respect to the

January 2017 loss of hours. The Court agrees with the Magistrate Judge's characterization of these

statements. Finley's statements were innocuous and wholly unrelated to Dodson's loss of hours. As

Dodson points to no other evidence that could be construed as direct evidence of discrimination, the

Court agrees with the Magistrate Judge that Dodson failed to present sufficient direct evidence of

age discrimination with respect to her January 2017 loss of hours.

       The Magistrate Judge also analyzed Dodson's claim under the McDonnell Douglas burden

shifting framework. There are three steps in the McDonnell Douglas framework: (1) the plaintiff


                                                  9
must establish a prima facie case of discrimination; (2) if the plaintiff presents a prima facie case,

then the burden shifts to the defendant to show a legitimate and non-discriminatory reason for the

adverse employment action; and (3) if the defendant shows such a reason, then the burden shifts to

the plaintiff to prove that the reason was a pretext for discrimination. See McDonnell Douglas

Corp., 411 U.S. at 802-04. Here, Conway Hospital assumes for summary judgment purposes that

Dodson can establish a prima facie case of discrimination with respect to her January 2017 loss of

hours. Conway Hospital, however, has advanced a legitimate, non-discriminatory reason for the

January 2017 loss of hours. Conway Hospital asserts that Dodson's hours were reduced because the

demand for occupational therapy decreased, and once the demand decreased, Dodson's hours were

reduced based on a company-wide policy, which dictated that part-time employee's hours would be

reduced before full-time employees whenever a reduction in hours was necessary.

       In recommending that summary judgment be granted, the Magistrate Judge found that

Dodson failed to present sufficient evidence to create an issue of fact as to whether Conway

Hospital's reason for reducing her hours was a pretext for discrimination. In other words, Dodson

failed to rebut Conway Hospital's legitimate, non-discriminatory reason for the loss of hours.

       In her objections, Dodson insists that Conway Hospital's proffered reason for reducing her

hours was a pretext for discrimination because her reduction in hours was due to a "retroactive

policy" that was only enforced against her. The evidence in the record is that the policy in question

- Reduction in Work Hours/Reduction in Force - was reduced to writing in March of 2017 (after

Dodson's loss of hours). While this policy was only reduced to writing in March of 2017, the policy

was in place for several years prior to January 2017. Dodson testified in her deposition that she

assumed this had been Conway Hospital's policy for years and there is no evidence in the record to


                                                   10
suggest otherwise. [Dodson depo. pgs. 193-94, ECF No. 32-1 at 49-50]. The policy itself, which

was attached to Dodson's objections, states "New Policy that documents no changes to current

practice and protocol." [ECF No. 55-9 at 3].

       It is undisputed that the need for occupational therapy decreased towards the end of 2016

and that Conway Hospital had to close the two satellite offices it had opened for occupational

therapy. It is further undisputed that there was not enough demand for therapy to support the current

amount of hours worked by the currently employed therapists. Pursuant to the policy Conway

Hospital had in place, there was a hierarchy of positions that would lose their hours when a

reduction in hours was necessary. The policy provided that part-time employees, such as Dodson,

would lose hours before full-time employees, such as Aaron Hardee. As Dodson was the only part-

time employee in the Department, Dodson's hours were the only hours impacted. There is

insufficient evidence to suggest that this policy was created or utilized as a pretext to discriminate

against Dodson based on her age. Dodson has failed to carry her burden under the McDonnell

Douglas framework.

       As noted above, a plaintiff alleging an ADEA age discrimination claim may either present

direct or circumstantial evidence of the employer's discriminatory animus or proceed under the

McDonnell Douglas framework. Regardless of the method chosen, the plaintiff's ultimate burden is

to prove by a preponderance of the evidence that his or her age was the but-for cause of the adverse

employment action. See Gross, 129 S.Ct. at 2351. In this case, Dodson has failed to establish

evidence sufficient to create a question of fact as to whether her age was the but-for cause of her

reduction in hours in January 2017.




                                                   11
        Conway Hospital is entitled to summary judgment on Dodson's age discrimination claim

brought under the ADEA. Also, for the same reasons, Conway Hospital is entitled to summary

judgment on Dodson's claim of discrimination under the SCHAL.3 See Taylor v. Cummins Atl., Inc.,

852 F. Supp. 1279, 1283 (D.S.C. 1994), aff'd, 48 F.3d 1217 (4th Cir. 1995) (noting that

discrimination claims under the ADEA and the SCHAL can be considered and decided

simultaneously).

 III.   Retaliation

        Dodson also alleged that Conway Hospital retaliated against her when they reduced her

hours in January 2017 after she filed charges of discrimination with the EEOC and SHAC. The

ADEA makes it unlawful for an employer to discriminate against any of his employees or applicants

because such individual “has opposed any practice made unlawful by this section, or because such

individual, member or applicant for membership has made a charge, testified, assisted, or

participated in any manner in an investigation, proceeding, or litigation under this chapter.” 29

U.S.C. § 623(d).

        To establish a prima facie case of retaliation under the ADEA, a plaintiff must show that (1)

he engaged in protected activity; (2) his employer took an action against him that a reasonable

employee would find materially adverse; and (3) the employer took the materially adverse

employment action because of the protected activity. See, Baqir v. Principi, 434 F.3d 733, 748 (4th

Cir. 2006); accord Foster v. Univ. of Md.–E. Shore, 787 F.3d 243, 250 (4th Cir. 2015);



   3
            The ADEA makes it “unlawful for an employer ... to discharge any individual or otherwise
   discriminate against any individual ... because of such individual's age.” 29 U.S.C. § 623(a)(1). The
   SCHAL contains a similar prohibition. See S.C.Code Ann. § 1–13–80. Here, there was no objection to the
   dismissal of the SCHAL claim on the same basis as the federal claim.

                                                       12
Boyer–Liberto v. Fontainebleau Corp., 786 F.3d 264, 271 (4th Cir. 2015) (en banc); Balas v.

Huntington Ingalls Indus., Inc., 711 F.3d 401, 410 (4th Cir. 2013). If the plaintiff establishes a

prima facie case, the burden shifts to the employer to articulate a legitimate, nondiscriminatory

reason for the adverse employment action. Hoyle v. Freightliner, LLC, 650 F.3d 321, 337 (4th Cir.

2011). If the employer meets this burden, the plaintiff must then prove by a preponderance of the

evidence that the employer’s stated reasons were not its true reasons, but were in fact a pretext for

retaliation. Hoyle, 650 F.3d at 337; Mercer v. PHH Corp., 641 Fed. Appx. 233, 240 (4th Cir. 2016).

In order to establish pretext, a retaliation plaintiff must prove that his or her protected activity was a

but-for cause of the adverse employment action by the employer. Univ. of Tex. Sw. Med. Ctr. v.

Nassar, 133 S. Ct. 2517, 2532-34 (2013); Foster, 787 F.3d at 252.

       The Magistrate Judge recommended granting summary judgment on Dodson's retaliation

claim because Dodson failed to show that the policy Conway Hospital followed in reducing

Dodson's hours was not the true policy at the time, but was a pretext for retaliation. Again, Dodson

claims that Conway Hospital's stated reason for reducing her hours was a pretext for retaliation

because the reduction of her hours was the result of a "retroactive policy" that was applied only

against her.

       Dodson has failed to point to sufficient evidence in the record to create an issue of fact as to

whether Conway Hospital fabricated the Reduction in Work Hours/Reduction in Force policy as a

pretext for retaliation. Dodson does not dispute that the work load decreased and there was not

enough work to keep three occupational therapists busy. There is insufficient evidence to create a

question of fact as to whether Conway Hospital's stated reason for reducing Dodson's hours was not

its true reason, but a pretext for retaliation. In sum, Dodson has failed to create a question of fact as


                                                    13
to whether her filing charges with the EEOC and SHAC was a but-for cause of her January 2017

loss of hours.

         Accordingly, Conway Hospital is entitled to summary judgment on Dodson's retaliation

claim.

                                             Conclusion

         Having reviewed the record and applicable law, the Court respectfully adopts and

incorporates the Magistrate Judge’s Report and Recommendation [ECF No. 54]. Defendant

Conway Hospital's [ECF No. 22] motion for summary judgment is GRANTED. This case is

DISMISSED with prejudice.

         IT IS SO ORDERED.

March 31, 2019                                              s/ R. Bryan Harwell
Florence, South Carolina                                    R. Bryan Harwell
                                                            United States District Judge




                                                 14
